Exhibit 10.1

EXECUTION VERSION

KNOWLES CORPORATION

3.25% Convertible Senior Notes due 2021

Purchase Agreement

April 28, 2016

J.P. Morgan Securities LLC

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

Knowles Corporation, a Delaware corporation (the “Company”), proposes to issue
and sell to the several initial purchasers listed in Schedule 1 hereto (the
“Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $150,000,000 principal amount of its 3.25% Convertible Senior
Notes due 2021 (the “Underwritten Securities”) and, at the option of the Initial
Purchasers, up to an additional $22,500,000 principal amount of its 3.25%
Convertible Senior Notes due 2021 (the “Option Securities”) if and to the extent
that the Initial Purchasers shall have determined to exercise the option to
purchase such 3.25% Convertible Senior Notes due 2021 granted to the Initial
Purchasers in Section 2 hereof. The Underwritten Securities and the Option
Securities are herein referred to as the “Securities.” The Securities will be
convertible into cash, shares of common stock of the Company, par value $0.01
per share (the “Common Stock”), or a combination of cash and Common Stock, at
the option of the Company, on the terms, and subject to the conditions, set
forth in the Indenture (as defined below). Any Common Stock into which the
Securities are convertible are referred to herein as the “Underlying
Securities.” The Securities will be issued pursuant to an Indenture to be dated
as of May 4, 2016 (the “Indenture”), between the Company and U.S. Bank National
Association, as trustee (the “Trustee”).

In connection with the offering of the Underwritten Securities, the Company is
separately entering into a convertible note hedge transaction and a warrant
transaction with each of JPMorgan Chase Bank, National Association, London
Branch, HSBC Bank USA, National Association and Wells Fargo Bank, National
Association (the “Call Spread Counterparties”), in each case pursuant to a
convertible note hedge confirmation (each, a “Base Bond Hedge Confirmation”) and
a warrant confirmation (each, a “Base Warrant Confirmation” and, the Base
Warrant Confirmations together with the Base Bond Hedge Confirmations, the “Base
Call Spread Confirmations”), respectively, each to be dated the date hereof, and
in connection with



--------------------------------------------------------------------------------

any exercise by the Initial Purchasers of their option to purchase any Option
Securities, the Company and each of the Call Spread Counterparties may enter
into an additional convertible note hedge transaction and an additional warrant
transaction pursuant to an additional convertible note hedge confirmation (each,
an “Additional Bond Hedge Confirmation”) and an additional warrant confirmation
(each, an “Additional Warrant Confirmation” and, the Additional Warrant
Confirmations together with the Additional Bond Hedge Confirmations, the
“Additional Call Spread Confirmations”), respectively, each to be dated the date
on which the Initial Purchasers exercise their option to purchase such Option
Securities. We refer to the Base Call Spread Confirmations and the Additional
Call Spread Confirmations collectively herein as the “Call Spread
Confirmations.”

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and sale of the Securities, as follows:

1. Offering Memorandum and Transaction Information. The Securities will be sold
to the Initial Purchasers without being registered under the Securities Act of
1933, as amended (the “Securities Act”), in reliance upon an exemption
therefrom. The Company has prepared a preliminary offering memorandum dated
April 27, 2016 (the “Preliminary Offering Memorandum”) and will prepare an
offering memorandum dated the date hereof (the “Offering Memorandum”) setting
forth or incorporating by reference information concerning the Company and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this purchase agreement (this “Agreement”).
The Company hereby confirms that it has authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement. References herein to the Preliminary Offering Memorandum, the Time of
Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein and any reference to
“amend,” “amendment” or “supplement” with respect to the Preliminary Offering
Memorandum or the Offering Memorandum shall be deemed to refer to and include
any documents filed after such date and incorporated by reference therein.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

2. Purchase and Resale of the Securities. (a) The Company agrees to issue and
sell the Underwritten Securities to the several Initial Purchasers as provided
in this Agreement, and each Initial Purchaser, on the basis of the
representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, agrees, severally and not jointly, to purchase from
the Company the respective principal amount of Underwritten Securities set forth
opposite such Initial Purchaser’s name in Schedule 1 hereto at a price equal to
97% of the principal amount thereof (the “Purchase Price”) plus accrued
interest, if any, from May 4, 2016 to the Closing Date (as defined below).

 

2



--------------------------------------------------------------------------------

In addition, the Company agrees to issue and sell the Option Securities to the
several Initial Purchasers as provided in this Agreement, and the Initial
Purchasers, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, shall have the
option to purchase, severally and not jointly, from the Company the Option
Securities at the Purchase Price plus accrued interest, if any, from May 4, 2016
to the date of payment and delivery.

If any Option Securities are to be purchased, the principal amount of Option
Securities to be purchased by each Initial Purchaser shall be the principal
amount of Option Securities which bears the same ratio to the aggregate
principal amount of Option Securities being purchased as the principal amount of
Underwritten Securities set forth opposite the name of such Initial Purchaser in
Schedule 1 hereto (or such amount increased as set forth in Section 10 hereof)
bears to the aggregate principal amount of Underwritten Securities being
purchased from the Company by the several Initial Purchasers, subject, however,
to such adjustments to eliminate Securities in denominations other than $1,000
as the Representative in its sole discretion shall make.

The Initial Purchasers may exercise the option to purchase the Option Securities
at any time in whole, or from time to time in part, on or before the thirtieth
day following the date of this Agreement, by written notice from the
Representative to the Company. Such notice shall set forth the aggregate
principal amount of Option Securities plus accrued interest as to which the
option is being exercised and the date and time when the Option Securities are
to be delivered and paid for which may be the same date and time as the Closing
Date (as hereinafter defined) but shall not be earlier than the Closing Date nor
later than the tenth full business day (as hereinafter defined) after the date
of such notice (unless such time and date are postponed in accordance with the
provisions of Section 10 hereof). Any such notice shall be given at least two
business days prior to the date and time of delivery specified therein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act; and

(iii) it has not sold the Securities as part of the initial offering except to
persons whom it reasonably believes to be QIBs in transactions pursuant to Rule
144A under the Securities Act (“Rule 144A”) and in connection with each such
sale, it has taken or will take reasonable steps to ensure that the purchaser of
the Securities is aware that such sale is being made in reliance on Rule 144A.

 

3



--------------------------------------------------------------------------------

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(h), counsel for the Company and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above,
and each Initial Purchaser hereby consents to such reliance.

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.

(e) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Representative,
in the case of the Underwritten Securities, at the offices of Davis Polk &
Wardwell LLP, 450 Lexington Avenue, New York, New York 10017 at 10:00 A.M. New
York City time on May 4, 2016, or at such other time or place on the same or
such other date, not later than the fifth business day thereafter, as the
Representative and the Company may agree upon in writing or, in the case of the
Option Securities, on the date and at the time and place specified by the
Representative in the written notice of the Initial Purchasers’ election to
purchase such Option Securities. The time and date of such payment for the
Underwritten Securities is referred to herein as the “Closing Date” and the time
and date for such payment for the Option Securities, if other than the Closing
Date, is herein referred to as the “Additional Closing Date.”

Payment for the Securities to be purchased on the Closing Date or the Additional
Closing Date, as the case may be, shall be made against delivery to the nominee
of The Depository Trust Company (“DTC”), for the respective accounts of the
several Initial Purchasers of the Securities to be purchased on such date of one
or more global notes representing the Securities (collectively, the “Global
Note”), with any transfer taxes payable in connection with the sale of such
Securities duly paid by the Company. The Global Note will be made available for
inspection by the Representative not later than 1:00 P.M., New York City time,
on the business day prior to the Closing Date or the Additional Closing Date, as
the case may be.

(f) The Company acknowledges and agrees that each Initial Purchaser is acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person. Additionally, neither the Representative nor any other Initial Purchaser
is advising the Company or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Company shall consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and the Initial Purchasers shall have no responsibility or
liability to the Company with respect thereto. Any review by the Representative
or any Initial Purchaser of the Company, the transactions contemplated hereby or
other matters relating to such transactions will be performed solely for the
benefit of the Representative or such Initial Purchaser and shall not be on
behalf of the Company or any other person.

 

4



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company. The Company represents and
warrants to each Initial Purchaser that:

(a) Preliminary Offering Memorandum. The Preliminary Offering Memorandum, as of
its date, did not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company makes no representation and warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representative expressly for use in any
Preliminary Offering Memorandum, it being understood and agreed that the only
such information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof.

(b) Time of Sale Information. The Time of Sale Information, at the Time of Sale,
did not, and at the Closing Date and as of the Additional Closing Date, as the
case may be, will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in such Time of Sale Information, it being understood and agreed that the only
such information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof. No statement of material fact included
in the Offering Memorandum has been omitted from the Time of Sale Information
and no statement of material fact included in the Time of Sale Information that
is required to be included in the Offering Memorandum has been omitted
therefrom.

(c) Additional Written Communications; Permitted General Solicitation. Other
than the Preliminary Offering Memorandum and the Offering Memorandum, the
Company (including its agents and representatives, other than the Initial
Purchasers in their capacity as such) has not (x) prepared, made, used,
authorized, approved or referred to and will not prepare, make, use, authorize,
approve or refer to any “written communication” (as defined in Rule 405 under
the Securities Act) that constitutes an offer to sell or solicitation of an
offer to buy the Securities (each such communication by the Company or its
agents and representatives (other than a communication referred to in clauses
(i), (ii) and (iii) below) an “Issuer Written Communication”) other than (i) the
Preliminary Offering Memorandum, (ii) the Offering Memorandum, (iii) the
documents listed on Annex A hereto, including a term sheet substantially in the
form of Annex B hereto, which constitute part of the Time of Sale Information,
and (iv) each electronic road show and any other written communications approved
in writing in advance by the Representative (other than a Permitted General
Solicitation (as defined below)), in each case used in accordance with
Section 4(c) or (y) solicited offers for, or offered or sold, the Securities by
means of any form of general solicitation other than (i) any such solicitation
listed on Annex E hereto or (ii) in accordance with Section 4(p) hereof (each
such solicitation referred to in clauses (i) and (ii), a “Permitted General
Solicitation”). Each such Issuer Written Communication does not conflict with
the information contained in the Time of Sale

 

5



--------------------------------------------------------------------------------

Information, and when taken together with the Time of Sale Information, did not,
and at the Closing Date and as of the Additional Closing Date, as the case may
be, will not, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that the
Company makes no representation or warranty with respect to any statements or
omissions made in each such Issuer Written Communication in reliance upon and in
conformity with information relating to any Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Representative
expressly for use in such Issuer Written Communication, it being understood and
agreed that the only such information furnished by any Initial Purchaser
consists of the information described as such in Section 7(b) hereof.

(d) Offering Memorandum. As of the date of the Offering Memorandum and as of the
Closing Date and as of the Additional Closing Date, as the case may be, the
Offering Memorandum does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions made in reliance upon and
in conformity with information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representative
expressly for use in the Offering Memorandum, it being understood and agreed
that the only such information furnished by any Initial Purchaser consists of
the information described as such in Section 7(b) hereof.

(e) Incorporated Documents. The documents incorporated by reference in the
Offering Memorandum or the Time of Sale Information, when they were filed with
the Securities and Exchange Commission (the “Commission”), conformed or will
conform, as the case may be, in all material respects to the requirements of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder (collectively, the “Exchange Act”) and such documents
did not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(f) Financial Statements. The financial statements and the related notes thereto
of the Company and its consolidated subsidiaries included or incorporated by
reference in the Time of Sale Information and the Offering Memorandum present
fairly the financial position of the Company and its consolidated subsidiaries
as of the dates indicated and the results of their operations and the changes in
their cash flows for the periods specified; such financial statements have been
prepared in conformity with generally accepted accounting principles (“GAAP”) in
the United States applied on a consistent basis throughout the periods covered
thereby; and the other financial information included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
has been derived from the accounting records of the Company and its consolidated
subsidiaries and presents fairly the information shown thereby.

(g) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum, (i) there has not been any
material decrease in the capital stock or material increase in the long-term
debt of the Company and its subsidiaries, or

 

6



--------------------------------------------------------------------------------

any dividend or distribution of any kind declared, set aside for payment, paid
or made by the Company on any class of capital stock, or any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the business, properties, management, financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries taken as a whole; (ii) neither the Company nor any of its
subsidiaries has entered into any transaction or agreement that is material to
the Company and its subsidiaries taken as a whole or incurred any liability or
obligation, direct or contingent, that is material to the Company and its
subsidiaries taken as a whole; and (iii) neither the Company nor any of its
subsidiaries has sustained any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case as otherwise disclosed in each of the Time of Sale
Information and the Offering Memorandum.

(h) Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all corporate or other company power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified or in good standing or have such power or authority would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, properties, management, financial position,
stockholders’ equity, results of operations or prospects of the Company and its
subsidiaries taken as a whole or on the performance by the Company of its
obligations under the Transaction Documents (as defined below) (a “Material
Adverse Effect”). The Company does not own or control, directly or indirectly,
any corporation, association or other entity other than the subsidiaries listed
in Schedule 2 to this Agreement.

(i) Capitalization. The Company has an authorized capitalization as set forth in
the Time of Sale Information and the Offering Memorandum under the heading
“Capitalization”; all the outstanding shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
non-assessable and are not subject to any pre-emptive or similar rights; except
as described in or expressly contemplated by the Company equity incentive plans
described in the Time of Sale Information and the Offering Memorandum and the
Company’s 2016 Equity and Cash Incentive Plan (collectively, the “Company Stock
Plans”), there are no outstanding rights (including, without limitation,
pre-emptive rights), warrants or options to acquire, or instruments convertible
into or exchangeable for, any shares of capital stock or other equity interest
in the Company or any of its subsidiaries, or any contract, commitment,
agreement, understanding or arrangement of any kind relating to the issuance of
any capital stock of the Company or any such subsidiary, any such convertible or
exchangeable securities or any such rights, warrants or options; the capital
stock of the Company conforms in all material respects to the description
thereof contained in the Time of Sale Information and the Offering Memorandum;
and all the outstanding shares of capital stock or other equity interests of
each subsidiary owned, directly or indirectly, by the Company have been duly and
validly authorized and issued, are fully paid and non-assessable (except, in the
case of any foreign subsidiary, for directors’ qualifying shares and except as

 

7



--------------------------------------------------------------------------------

otherwise described in each of the Time of Sale Information and the Offering
Memorandum) and are owned directly or indirectly by the Company, free and clear
of any lien, charge, encumbrance, security interest, restriction on voting or
transfer or any other claim of any third party.

(j) Stock Options. With respect to the stock options (the “Stock Options”)
granted pursuant to the Company Stock Plans, (i) each Stock Option intended to
qualify as an “incentive stock option” under Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”) so qualifies, (ii) each grant of a Stock
Option was duly authorized no later than the date on which the grant of such
Stock Option was by its terms to be effective (the “Grant Date”) by all
necessary corporate action, including, as applicable, approval by the board of
directors of the Company (or a duly constituted and authorized committee
thereof) and any required stockholder approval by the necessary number of votes
or written consents, and the award agreement governing such grant (if any) was
duly executed and delivered by the Company, (iii) each such grant was made in
accordance with the terms of the Company Stock Plans, the Exchange Act and all
other applicable laws and regulatory rules or requirements, including the rules
of The New York Stock Exchange (the “Exchange”) and any other exchange on which
Company securities are traded, (iv) the per share exercise price of each Stock
Option was equal to the fair market value of a share of Common Stock on the
applicable Grant Date and (v) each such grant was properly accounted for in
accordance with GAAP in the financial statements (including the related notes)
of the Company and, if and as required, disclosed in the Company’s filings with
the Commission in accordance with the Exchange Act and all other applicable
laws, except, in the case of clauses (i) through (v) above, for any such default
or violation that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Company has not knowingly
granted, and there is no and has been no policy or practice of the Company of
granting, Stock Options prior to, or otherwise coordinating the grant of Stock
Options with, the release or other public announcement of material information
regarding the Company or its subsidiaries or their results of operations or
prospects.

(k) Due Authorization. The Company has full right, corporate power and authority
to execute and deliver this Agreement, the Indenture, the Securities and the
Call Spread Confirmations (collectively, the “Transaction Documents”) and to
perform its obligations hereunder and thereunder; and all corporate action
required to be taken for the due and proper authorization, execution and
delivery by it of each of the Transaction Documents and the consummation by it
of the transactions contemplated thereby or (except as described in the Time of
Sale Information or the Offering Memorandum) by the Time of Sale Information and
the Offering Memorandum has been duly and validly taken.

(l) The Indenture. The Indenture has been duly authorized by the Company and,
when duly executed and delivered in accordance with its terms by each of the
parties thereto, will constitute a valid and legally binding agreement of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (collectively, the “Enforceability
Exceptions”); and the Indenture will conform in all material respects to the
requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”).

 

8



--------------------------------------------------------------------------------

(m) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company.

(n) The Securities. The Securities to be issued and sold by the Company
hereunder have been duly authorized by the Company and, when duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

(o) Enforceability of Call Spread Confirmations. The Base Call Spread
Confirmations have been, and any Additional Call Spread Confirmations on the
date or dates that the Initial Purchasers exercise their right to purchase the
relevant Option Securities will have been, duly authorized, executed and
delivered by the Company and, assuming due execution and delivery thereof by the
Call Spread Counterparties, constitute, or will constitute, as the case may be,
valid and legally binding agreements of the Company enforceable against the
Company in accordance with their terms, subject to the Enforceability
Exceptions.

(p) The Underlying Securities. Upon issuance and delivery of the Securities in
accordance with this Agreement and the Indenture, the Securities will be
convertible at the option of the holder thereof into cash, shares of Common
Stock or a combination of cash and shares of Common Stock, at the Company’s
election, in accordance with the terms of the Securities; the maximum number of
shares of Common Stock issuable upon conversion of the Securities (including the
maximum number of additional shares of Common Stock by which the Conversion Rate
(as such term is defined in the Indenture) may be increased upon conversion in
connection with a Make-Whole Fundamental Change (as such term is defined in the
Indenture) and assuming (x) the Company elects, upon each conversion of the
Securities, to deliver solely shares of Common Stock, other than cash in lieu of
any fractional shares, in settlement of each such conversion and (y) the Initial
Purchasers exercise their option to purchase the Option Securities in full (the
“Maximum Number of Underlying Securities”)) have been duly authorized and
reserved and, when issued upon conversion of the Securities in accordance with
the terms of the Securities, will be validly issued, fully paid and
non-assessable, and the issuance of such shares will not be subject to any
preemptive or similar rights.

(q) Shares Underlying Warrant Transactions. The maximum number of shares of
Common Stock issuable upon exercise and settlement or termination of the
warrants issued pursuant to the Base Warrant Confirmations and any Additional
Warrant Confirmations (the “Warrant Securities”) have been duly authorized and
reserved for issuance and, when issued upon exercise and settlement or
termination of such warrants in accordance with the terms of such warrants, will
be validly issued, fully paid and non-assessable and the issuance of such shares
of Common Stock will not be subject to any preemptive or similar rights.

(r) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.

 

9



--------------------------------------------------------------------------------

(s) No Violation or Default. Neither the Company nor any of its significant
subsidiaries (as such term is defined in Rule 1-02 under Regulation S-X) is in
violation of its charter or by-laws or similar organizational documents; each
other subsidiary of the Company is in compliance in all material respects with
its charter or by-laws or similar organizational documents; and neither the
Company nor any of its subsidiaries is (i) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any property
or asset of the Company or any of its subsidiaries is subject; or (ii) in
violation of any applicable law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority
having jurisdiction over the Company or any of its subsidiaries, except, in the
case of clauses (i) and (ii) above, for any such default or violation that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(t) No Conflicts. The execution, delivery and performance by the Company of each
of the Transaction Documents, the issuance and sale of the Securities (including
the issuance of any Underlying Securities upon conversion thereof), the issuance
of any Warrant Securities and the consummation of the transactions contemplated
by the Transaction Documents or the Time of Sale Information and the Offering
Memorandum will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, result in the
termination, modification or acceleration of, or result in the creation or
imposition of any lien, charge or encumbrance upon any property, right or asset
of the Company or any of its subsidiaries pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any property, right or asset of the
Company or any of its subsidiaries is subject, (ii) result in any violation of
the provisions of the charter or by-laws or similar organizational documents of
the Company or any of its subsidiaries or (iii) result in the violation of any
applicable law or statute or any judgment, order, rule or regulation of any
court or arbitrator or governmental or regulatory authority having jurisdiction
over the Company or any of its subsidiaries except, in the case of clause
(i) above, for any such default or violation that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(u) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of each of the Transaction Documents, the issuance and sale of
the Securities (including the issuance of any Underlying Securities upon
conversion thereof), the issuance of any Warrant Securities and the consummation
of the transactions contemplated by the Transaction Documents or (except as
described in the Time of Sale Information or the Offering Memorandum) the Time
of Sale Information and the Offering Memorandum, except for such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required under applicable state securities laws in connection with the purchase
and resale of the Securities by the Initial Purchasers or as have already been
obtained.

 

10



--------------------------------------------------------------------------------

(v) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, demands, claims, suits, arbitrations,
inquiries or proceedings (“Actions”) pending to which the Company or any of its
subsidiaries is or may be a party or to which any property of the Company or any
of its subsidiaries is or may be the subject that, individually or in the
aggregate, if determined adversely to the Company or any of its subsidiaries,
could reasonably be expected to have a Material Adverse Effect; and no such
Actions are threatened or, to the knowledge of the Company, contemplated by any
governmental or regulatory authority or threatened by others that, individually
or in the aggregate, if determined adversely to the Company or any of its
subsidiaries, could reasonably be expected to have a Material Adverse Effect.

(w) Independent Accountants. PricewaterhouseCoopers, who have certified certain
financial statements of the Company and its subsidiaries are an independent
registered public accounting firm with respect to the Company and its
subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

(x) Title to Real and Personal Property. The Company and its subsidiaries have
good and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
respective businesses of the Company and its subsidiaries, in each case free and
clear of all liens, encumbrances, claims and defects and imperfections of title
except those that (i) do not materially interfere with the use made and proposed
to be made of such property by the Company and its subsidiaries or (ii) would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(y) Intellectual Property. (i) The Company and its subsidiaries own, possess,
license or have the right to use all patents, patent applications, trademarks,
service marks, trade names, trademark registrations, service mark registrations,
domain names and other source indicators, copyrights and copyrightable works,
licenses, know-how, trade secrets, systems, procedures, proprietary or
confidential information and all other worldwide intellectual property,
industrial property and proprietary rights (collectively, “Intellectual
Property”) used in the conduct of their respective businesses; (ii) to the
Company’s knowledge, the Company and its subsidiaries’ conduct of their
respective businesses does not infringe, misappropriate or otherwise violate any
Intellectual Property of any person; (iii) the Company and its subsidiaries have
not received any notice of any claim relating to the infringement of a third
party’s Intellectual Property; and (iv) to the knowledge of the Company, the
Intellectual Property of the Company and their subsidiaries is not being
infringed, misappropriated or otherwise violated by any person; except, in the
case of clauses (i), (ii) and (iv), as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(z) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors or officers of the Company or, to the knowledge of the Company,
any other related person (as such term is defined in Item 404 of Regulation
S-K), on the other, that would be required by the Securities Act to be described
in a registration statement to be filed with the Commission and that is not so
described in each of the Time of Sale Information and the Offering Memorandum.

 

11



--------------------------------------------------------------------------------

(aa) Investment Company Act. The Company is not and, after giving effect to the
transactions contemplated by the Call Spread Confirmations, the offering and
sale of the Securities and the application of the proceeds thereof as described
in the Time of Sale Information and the Offering Memorandum, will not be
required to register as an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder.

(bb) Taxes. The Company and its subsidiaries have paid all federal, state and
other material taxes and filed all federal, state and other material tax returns
required to be paid or filed through the date hereof; and except as otherwise
disclosed in each of the Time of Sale Information and the Offering Memorandum or
as would not reasonably be expected to have a Material Adverse Effect, there is
no tax deficiency that has been, or could reasonably be expected to be, asserted
against the Company or any of its subsidiaries or any of their respective
properties or assets.

(cc) Licenses and Permits. The Company and its subsidiaries possess all
licenses, sub-licenses, certificates, permits and other authorizations issued
by, and have made all declarations and filings with, the appropriate federal,
state, local or foreign governmental or regulatory authorities that are
necessary for the ownership or lease of their respective properties or the
conduct of their respective businesses as described in each of the Time of Sale
Information and the Offering Memorandum, except where the failure to possess or
make the same would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and except as described in each of
the Time of Sale Information and the Offering Memorandum or would not reasonably
be expected to have a Material Adverse Effect, neither the Company nor any of
its subsidiaries has received notice of any revocation or modification of any
such license, sub-license, certificate, permit or authorization or has any
reason to believe that any such license, sub-license, certificate, permit or
authorization will not be renewed in the ordinary course.

(dd) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is contemplated or threatened and the Company is not aware of any existing or
imminent labor disturbance by, or dispute with, the employees of any of its or
its subsidiaries’ principal suppliers, contractors or customers, except as would
not reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any of its subsidiaries has received any notice of cancellation or
termination with respect to any collective bargaining agreement to which it is a
party.

(ee) Certain Environmental Matters. (i) The Company and its subsidiaries (x) are
in compliance with all, and have not violated any, applicable federal, state,
local and foreign laws (including common law), rules, regulations, requirements,
binding decisions, judgments, decrees or orders, and other legally enforceable
requirements relating to pollution or the protection of human health or safety
(in respect of exposure to hazardous materials), the environment, natural
resources, hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”); (y) have obtained and are in compliance
with all, and have not violated any, permits, licenses, certificates or other
authorizations or approvals required of them under

 

12



--------------------------------------------------------------------------------

any Environmental Laws to conduct their respective businesses as currently
conducted; and (z) have not received written notice of any actual or threatened
liability or obligation under or relating to, or any actual or alleged violation
of, any Environmental Laws, including for the investigation or remediation of
any disposal or release of hazardous or toxic substances or wastes, pollutants
or contaminants, and have no knowledge of any event or condition that would
reasonably be expected to result in any such notice, and (ii) there are no
costs, obligations or liabilities pertaining to or arising under Environmental
Laws of or relating to the Company or its subsidiaries, except in the case of
each of (i) and (ii) above, for any such matter as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; and
(iii) except as described in each of the Time of Sale Information and the
Offering Memorandum, (x) there is no proceeding that is pending, or that is
known to be contemplated, against the Company or any of its subsidiaries under
any Environmental Laws in which a governmental entity is also a party, other
than such proceeding regarding which it is reasonably believed no monetary
sanctions of $100,000 or more will be imposed, (y) the Company and its
subsidiaries are not aware of any facts or issues regarding compliance with
Environmental Laws that could reasonably be expected to have a material effect
on the capital expenditures, earnings or competitive position of the Company and
its subsidiaries, and (z) none of the Company or its subsidiaries anticipates
material capital expenditures relating to any environmental control facilities.

(ff) Compliance With ERISA. (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any entity, whether or not incorporated, that is under common
control with the Company within the meaning of Section 4001(a)(14) of ERISA or
any entity that would be regarded as a single employer with the Company under
Section 414(b),(c),(m) or (o) of the Code) would have any liability (each, a
“Plan”) has been maintained in compliance with its terms and the requirements of
any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Code; (ii) no prohibited transaction, within the
meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred with
respect to any Plan, excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no Plan has failed
(whether or not waived), or is reasonably expected to fail, to satisfy the
minimum funding standards (within the meaning of Section 302 of ERISA or
Section 412 of the Code) applicable to such Plan; (iv) no Plan is, or is
reasonably expected to be, in “at risk status” (within the meaning of
Section 303(i) of ERISA), and no Plan that is a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA is in “endangered status” or “critical
status” (within the meaning of Sections 304 and 305 of ERISA); (v) the fair
market value of the assets of each Plan exceeds the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan); (vi) no “reportable event” (within the meaning of
Section 4043(c) of ERISA and the regulations promulgated thereunder) has
occurred or is reasonably expected to occur; (vii) each Plan that is intended to
be qualified under Section 401(a) of the Code is so qualified, and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification; (viii) neither the Company nor any member of the Controlled
Group has incurred, nor reasonably expects to incur, any liability under Title
IV of ERISA (other than contributions to the Plan or premiums to the Pension
Benefit Guarantee Corporation, in the ordinary course

 

13



--------------------------------------------------------------------------------

and without default) in respect of a Plan (including a “multiemployer plan”
within the meaning of Section 4001(a)(3) of ERISA); and (ix) none of the
following events has occurred or is reasonably likely to occur: (A) a material
increase in the aggregate amount of contributions required to be made to all
Plans by the Company or its Controlled Group affiliates in the current fiscal
year of the Company and its Controlled Group affiliates compared to the amount
of such contributions made in the Company’s and its Controlled Group affiliates’
most recently completed fiscal year; or (B) a material increase in the Company
and its subsidiaries’ “accumulated post-retirement benefit obligations” (within
the meaning of Accounting Standards Codification Topic 715-60) compared to the
amount of such obligations in the Company and its subsidiaries’ most recently
completed fiscal year, except in each case with respect to the events or
conditions set forth in (i) through (ix) hereof, as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(gg) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company has carried out evaluations of the effectiveness of its
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act.

(hh) Accounting Controls. The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, the Company’s principal executive
and principal financial officers, or persons performing similar functions, to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP, including, but not limited to internal accounting controls sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences and (v) interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Time of Sale
Information and the Offering Memorandum fairly presents the information called
for in all material respects and is prepared in accordance with the Commission’s
rules and guidelines applicable thereto. Except as disclosed in the Time of Sale
Information and the Offering Memorandum, there are no material weaknesses in the
Company’s internal controls. The Company’s auditors and the Audit Committee of
the Board of Directors of the Company have been advised of: (i) all significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting which are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information; and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal controls over financial reporting.

 

14



--------------------------------------------------------------------------------

(ii) eXtensible Business Reporting Language. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

(jj) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as are reasonable and customary for the businesses in which
they are engaged; and neither the Company nor any of its subsidiaries has
(i) received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business.

(kk) No Unlawful Payments. Neither the Company nor any of its subsidiaries, nor
any director or officer of the Company or any of its subsidiaries nor, to the
knowledge of the Company, any employee, agent, affiliate or other person
associated with or acting on behalf of the Company or any of its subsidiaries
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee , including of any government-owned or
controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977, as amended, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offence under
the Bribery Act 2010 of the United Kingdom, or any other applicable anti-bribery
or anti-corruption law; or (iv) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit. The Company and its subsidiaries have
instituted, maintain and enforce, and will continue to maintain and enforce,
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption laws.

(ll) Compliance with Anti-Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Company or
any of its subsidiaries conducts business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering

 

15



--------------------------------------------------------------------------------

Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

(mm) No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries, directors or officers, nor, to the knowledge of the Company, any
employee, agent, affiliate or other person associated with or acting on behalf
of the Company or any of its subsidiaries is currently the subject or the target
of any sanctions administered or enforced by the U.S. government, (including,
without limitation, the Office of Foreign Assets Control of the U.S. Department
of the Treasury (“OFAC”) or the U.S. Department of State and including, without
limitation, the designation as a “specially designated national” or “blocked
person”), the United Nations Security Council (“UNSC”), the European Union, Her
Majesty’s Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company or any of its subsidiaries located, organized
or resident in a country or territory that is the subject or target of
Sanctions, including, without limitation, Cuba, Iran, North Korea, Sudan, Syria
and Crimea (each, a “Sanctioned Country”); and the Company will not directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person that, at the time of such funding or
facilitation, is the subject or target of Sanctions, (ii) to fund or facilitate
any activities of or business in any Sanctioned Country or (iii) in any other
manner that will result in a violation by any person (including any person
participating in the transaction, whether as underwriter, initial purchaser,
advisor, investor or otherwise) of Sanctions. For the past five years, the
Company and its subsidiaries (i) have not knowingly engaged in and (ii) are not
now knowingly engaged in any dealings or transactions with any person that at
the time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country, in the case of clause (i), to the
extent any such engagement with any such person would violate any Sanctions.

(nn) No Restrictions on Subsidiaries. No subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock or similar
ownership interest, from repaying to the Company any loans or advances to such
subsidiary from the Company or from transferring any of such subsidiary’s
properties or assets to the Company or any other subsidiary of the Company.

(oo) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

(pp) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Time of Sale Information, as of the Time of
Sale, and the Offering Memorandum, as of its date, contains or will contain all
the information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

 

16



--------------------------------------------------------------------------------

(qq) No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.

(rr) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has
solicited offers for, or offered or sold, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D other than by means of a Permitted General Solicitation without the
prior written consent of the Representative or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act.

(ss) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 2(b) and their
compliance with their agreements set forth therein, it is not necessary, in
connection with the issuance and sale of the Securities to the Initial
Purchasers and the offer, resale and delivery of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act.

(tt) No Stabilization. The Company has not taken, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities.

(uu) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Company as described in the Time
of Sale Information and the Offering Memorandum will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(vv) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Time of Sale Information and the Offering Memorandum has
been made or reaffirmed without a reasonable basis or has been disclosed other
than in good faith.

(ww) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in the Time of Sale
Information and the Offering Memorandum is not based on or derived from sources
that are reliable and accurate in all material respects.

(xx) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply with any provision of the Sarbanes-Oxley Act of 2002, as amended
and the rules and regulations promulgated in connection therewith, including
Section 402 related to loans and Sections 302 and 906 related to certifications.

 

17



--------------------------------------------------------------------------------

(yy) No Ratings. There are no securities or preferred stock of or guaranteed by
the Company or any of its subsidiaries that are rated by a “nationally
recognized statistical rating organization,” as such term is defined under
Section 3(a)(62) under the Exchange Act.

4. Further Agreements of the Company. The Company covenants and agrees with each
Initial Purchaser that:

(a) Delivery of Copies. The Company will deliver to the Initial Purchasers as
many copies of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including all amendments and supplements thereto) as the Representative may
reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects; provided, however, that the Company shall not
be prevented from filing any such document that its counsel has concluded is
required by law.

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.

(d) Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication,
any Permitted General Solicitation or the Offering Memorandum or the initiation
or threatening of any proceeding for that purpose; (ii) of the occurrence or
development of any event at any time prior to the completion of the initial
offering of the Securities as a result of which any of the Time of Sale
Information, any Issuer Written Communication, any Permitted General
Solicitation or the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances existing when such Time of Sale Information, Issuer Written
Communication, any Permitted General Solicitation or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or

 

18



--------------------------------------------------------------------------------

threatening of any proceeding for such purpose; and the Company will use its
commercially reasonable efforts to prevent the issuance of any such order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or suspending any such
qualification of the Securities and, if any such order is issued, will use its
commercially reasonable efforts to obtain as soon as possible the withdrawal
thereof.

(e) Ongoing Compliance of the Offering Memorandum and Time of Sale Information.
(1) If at any time prior to the completion of the initial offering of the
Securities (i) any event or development shall occur or condition shall exist as
a result of which the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
not misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will as soon as possible notify the
Initial Purchasers thereof and forthwith prepare and, subject to paragraph
(b) above, furnish to the Initial Purchasers such amendments or supplements to
the Offering Memorandum (or any document to be filed with the Commission and
incorporated by reference therein) as may be necessary so that the statements in
the Offering Memorandum as so amended or supplemented (or including such
document to be incorporated by reference therein) will not, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
be misleading or so that the Offering Memorandum will comply with law and (2) if
at any time prior to the Closing Date (i) any event or development shall occur
or condition shall exist as a result of which any of the Time of Sale
Information as then amended or supplemented would include any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading or (ii) it is necessary to amend or supplement any of the
Time of Sale Information to comply with law, the Company will as soon as
possible notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading.

(f) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities;
provided that the Company shall not be required to (i) qualify as a foreign
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

(g) Clear Market. For a period of sixty (60) days after the date of the offering
of the Securities, the Company will not (i) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to

 

19



--------------------------------------------------------------------------------

purchase, or otherwise transfer or dispose of, directly or indirectly, or file
with the Commission a registration statement under the Securities Act relating
to, any shares of Common Stock or any securities convertible into or exercisable
or exchangeable for Common Stock, or publicly disclose the intention to make any
offer, sale, pledge, disposition or filing, or (ii) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Common Stock or any such other securities, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or such other securities, in cash or otherwise, without the
prior written consent of the Representative, other than (1) the Securities to be
sold hereunder, (2) the issuance of any Common Stock upon conversion of the
Securities, (3) the entry into the Call Spread Confirmations, (4) any Common
Stock issued upon exercise and settlement or termination of the warrant
transactions evidenced by the Base Warrant Confirmations and any Additional
Warrant Confirmations, (5) the issuance of any options, stock appreciation
rights, restricted stock units and other equity awards granted under existing
equity incentive plans or the Company’s 2016 Equity and Cash Incentive Plan, and
the issuance of any Common Stock upon the exercise or vesting thereof, and
(6) the filing by the Company of a Registration Statement on Form S-8 with
respect to the Company’s 2016 Equity and Cash Incentive Plan.

(h) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of Proceeds.”

(i) No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities and will not
take any action prohibited by Regulation M under the Exchange Act in connection
with the distribution of the Securities contemplated hereby.

(j) Underlying Securities. The Company will reserve and keep available at all
times, free of pre-emptive rights, a number of shares of Common Stock equal to
the sum of the Maximum Number of Underlying Securities and the Warrant
Securities. The Company will use its commercially reasonable efforts to cause
and maintain the listing of such shares of Common Stock on the Exchange.

(k) Conversion Rate. Between the date hereof and the Closing Date, the Company
will not do or authorize any act or thing that would result in an adjustment of
the Conversion Rate (as such term is defined in the Indenture) of the
Securities.

(l) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities and prospective purchasers of the
Securities designated by such holders, in each case upon request, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

(m) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

 

20



--------------------------------------------------------------------------------

(n) No Resales by the Company. The Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.

(o) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(p) No General Solicitation. None of the Company or any of its affiliates or any
other person acting on its or their behalf (other than the Initial Purchasers,
as to which no covenant is given) will solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D other than by means of a
Permitted General Solicitation without the prior written consent of the
Representative or in any manner involving a public offering within the meaning
of Section 4(a)(2) of the Securities Act.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Time of Sale Information
or the Offering Memorandum, (iii) any written communication listed on Annex A or
E or prepared pursuant to Section 4(c) above (including any electronic road
show) or 4(p) above, (iv) any written communication prepared by such Initial
Purchaser and approved by the Company in advance in writing or (v) any written
communication relating to or that contains the terms of the Securities and/or
other information that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase the Underwritten Securities on the Closing Date or the
Option Securities on the Additional Closing Date, as the case may be as provided
herein is subject to the performance by the Company of its covenants and other
obligations hereunder and to the following additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date or the Additional Closing Date, as the case may be; and
the statements of the Company and its officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date or the Additional Closing Date, as the case may be.

 

21



--------------------------------------------------------------------------------

(b) No Downgrade. Subsequent to the earlier of (A) the Applicable Time and
(B) the execution and delivery of this Agreement, if there are any debt
securities or preferred stock of, or guaranteed by, the Company or any of its
subsidiaries that are rated by a “nationally recognized statistical rating
organization,” as such term is defined in Section 3(a)(62) of the Exchange Act,
(i) no downgrading shall have occurred in the rating accorded any such debt
securities or preferred stock and (ii) no such organization shall have publicly
announced that it has under surveillance or review, or has changed its outlook
with respect to, its rating of any such debt securities or preferred stock
(other than an announcement with positive implications of a possible upgrading).

(c) No Material Adverse Change. No event or condition of a type described in
Section 3(g) hereof shall have occurred or shall exist, which event or condition
is not described in the Time of Sale Information (excluding any amendment or
supplement thereto) and the Offering Memorandum (excluding any amendment or
supplement thereto) and the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the Closing Date or the
Additional Closing Date, as the case may be, on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(d) Officer’s Certificate. The Representative shall have received on and as of
the Closing Date or the Additional Closing Date, as the case may be, a
certificate of the chief financial officer or chief accounting officer of the
Company and one additional senior executive officer of the Company who is
satisfactory to the Representative (i) confirming that such officers have
carefully reviewed the Time of Sale Information and the Offering Memorandum and,
to the best knowledge of such officers, the representations set forth in
Sections 3(b) and 3(d) hereof are true and correct, (ii) confirming that the
other representations and warranties of the Company in this Agreement are true
and correct and that the Company has complied with all agreements and satisfied
all conditions on its part to be performed or satisfied hereunder at or prior to
such Closing Date or Additional Closing Date, as the case may be,
(iii) confirming that no event or condition of a type described in Section 3(g)
hereof has occurred or exists, which event or condition is not described in the
Time of Sale Information (excluding any amendment or supplement thereto) and the
Offering Memorandum (excluding any amendment or supplement thereto) and (iv) to
the effect set forth in paragraph (b) above.

(e) Comfort Letters. (i) On the date of this Agreement and on the Closing Date
or the Additional Closing Date, as the case may be, PricewaterhouseCoopers LLP
shall have furnished to the Representative, at the request of the Company,
letters, dated the respective dates of delivery thereof and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained or incorporated
by reference in the Time of Sale Information and the Offering Memorandum;
provided, that the letter delivered on the Closing Date or the Additional
Closing Date, as the case may be shall use a “cut-off” date no more than three
business days prior to such Closing Date or such Additional Closing Date, as the
case may be.

 

22



--------------------------------------------------------------------------------

(ii) On the date of this Agreement and on the Closing Date or the Additional
Closing Date, as the case may be, the Company shall have furnished to the
Representative a certificate, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, of its chief financial officer with respect
to certain financial data contained in the Time of Sale Information and the
Offering Memorandum, providing “management comfort” with respect to such
information, in form and substance reasonably satisfactory to the
Representative, to the effect set forth in Annex H hereto.

(f) Opinion and 10b-5 Statement of Counsel for the Company. Sidley Austin LLP,
counsel for the Company, shall have furnished to the Representative, at the
request of the Company, their written opinion and 10b-5 statement, dated the
Closing Date or the Additional Closing Date, as the case may be, and addressed
to the Initial Purchasers, in the form set forth in Annex C hereto.

(g) Opinion of General Counsel for the Company. Thomas Jackson, General Counsel
for the Company, shall have furnished to the Representative his written opinion,
dated the Closing Date or the Additional Closing Date, as the case may be, and
addressed to the Initial Purchasers, in the form set forth in Annex D hereto.

(h) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date or the
Additional Closing Date, as the case may be, an opinion and 10b-5 statement of
Davis Polk & Wardwell LLP, counsel for the Initial Purchasers, with respect to
such matters as the Representative may reasonably request, and such counsel
shall have received such documents and information as they may reasonably
request to enable them to pass upon such matters.

(i) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date or the Additional Closing Date, as the case may be,
prevent the issuance or sale of the Securities; and no injunction or order of
any federal, state or foreign court shall have been issued that would, as of the
Closing Date or the Additional Closing Date, as the case may be, prevent the
issuance or sale of the Securities.

(j) Good Standing. The Representative shall have received on and as of the
Closing Date or the Additional Closing Date, as the case may be, satisfactory
evidence of the good standing of the Company, Knowles Cazenovia Inc. and Knowles
Electronics, LLC in their respective jurisdictions of organization and their
good standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication from
the appropriate governmental authorities of such jurisdictions.

(k) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(l) Exchange Listing. A number of shares of Common Stock equal to the sum of the
Maximum Number of Underlying Securities and the Warrant Securities shall have
been approved for listing on the Exchange, subject to official notice of
issuance.

 

23



--------------------------------------------------------------------------------

(m) Lock-up Agreements. The “lock-up” agreements, each substantially in the form
of Exhibit A hereto, between you and the officers and directors of the Company
listed in Exhibit B hereto, relating to sales and certain other dispositions of
shares of Common Stock or certain other securities, delivered to the
Representative on or before the date hereof, shall be full force and effect on
the Closing Date or Additional Closing Date, as the case may be.

(n) Additional Documents. On or prior to the Closing Date or the Additional
Closing Date, as the case may be, the Company shall have furnished to the
Representative such further certificates and documents as the Representative may
reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its affiliates, directors and officers
and each person, if any, who controls such Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, reasonable and documented legal fees and other out-of-pocket
expenses incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Memorandum, any of the other
Time of Sale Information, any Issuer Written Communication, any Permitted
General Solicitation, any road show as defined in Rule 433(h) under the
Securities Act (a “road show”) or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in subsection (b) below.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, its directors, its
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to such
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through the Representative expressly for use

 

24



--------------------------------------------------------------------------------

in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication, any Permitted General
Solicitation, any road show or the Offering Memorandum (or any amendment or
supplement thereto), it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the following
information in the Offering Memorandum furnished on behalf of each Initial
Purchaser: the information contained in the fourth sentence of the seventh
paragraph and the ninth, tenth, fourteenth and fifteenth paragraphs under the
caption “Plan of Distribution.”

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section that the Indemnifying Person may
designate in such proceeding and shall pay the reasonable and documented fees
and expenses in such proceeding and shall pay the reasonable and documented fees
and expenses of such counsel related to such proceeding, as incurred. In any
such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary; (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person; (iii) the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. It is understood and agreed that the
Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the reasonable and documented
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be paid or reimbursed as they are incurred. Any such separate firm for any
Initial Purchaser, its affiliates, directors and officers and any control
persons of such Initial Purchaser shall be designated in writing by J.P. Morgan
Securities LLC and any such separate firm for the Company, its directors, its
officers and any control persons of the Company shall be designated in writing
by the Company. The Indemnifying Person shall not be liable for any settlement
of any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or

 

25



--------------------------------------------------------------------------------

liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for reasonable and
documented fees and expenses of counsel as contemplated by this paragraph, the
Indemnifying Person shall be liable for any settlement of any proceeding
effected without its written consent if (i) such settlement is entered into more
than 30 days after receipt by the Indemnifying Person of such request and
(ii) the Indemnifying Person shall not have reimbursed the Indemnified Person in
accordance with such request prior to the date of such settlement. No
Indemnifying Person shall, without the written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Person,
unless such settlement (x) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) or
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other, from the offering of the Securities or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company, on the one hand, and the Initial
Purchasers, on the other, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Initial Purchasers, on the other, shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Securities and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
offering price of the Securities. The relative fault of the Company, on the one
hand, and the Initial Purchasers, on the other, shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Initial Purchasers and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

(e) Limitation on Liability. The Company and the Initial Purchasers agree that
it would not be just and equitable if contribution pursuant to this Section 7
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
paragraph (d) above. The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in paragraph
(d) above shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such

 

26



--------------------------------------------------------------------------------

Indemnified Person in connection with any such action or claim. Notwithstanding
the provisions of this Section 7, in no event shall an Initial Purchaser be
required to contribute any amount in excess of the amount by which the total
discounts and commissions received by such Initial Purchaser with respect to the
offering of the Securities exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

8. Effectiveness of Agreement. This Agreement shall become effective as of the
date first written above.

9. Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date or, in the case
of the Option Securities, prior to the Additional Closing Date (i) trading
generally shall have been suspended or materially limited on or by any of the
Exchange or The Nasdaq Global Market; (ii) trading of any securities issued or
guaranteed by the Company shall have been suspended on any exchange or in any
over-the-counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by federal or New York State authorities; or
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis, either within or outside
the United States, that, in the judgment of the Representative, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery of the Securities on the Closing Date or the Additional Closing
Date, as the case may be, on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum.

10. Defaulting Initial Purchaser. (a) If, on the Closing Date or the Additional
Closing Date, as the case may be, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder
on such date, the non-defaulting Initial Purchasers may in their discretion
arrange for the purchase of such Securities by other persons satisfactory to the
Company on the terms contained in this Agreement. If, within 36 hours after any
such default by any Initial Purchaser, the non-defaulting Initial Purchasers do
not arrange for the purchase of such Securities, then the Company shall be
entitled to a further period of 36 hours within which to procure other persons
satisfactory to the non-defaulting Initial Purchasers to purchase such
Securities on such terms. If other persons become obligated or agree to purchase
the Securities of a defaulting Initial Purchaser, either the non-defaulting
Initial Purchasers or the Company may postpone the Closing Date or the
Additional Closing Date, as the case may be, for up to five full business days
in order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering

 

27



--------------------------------------------------------------------------------

Memorandum or in any other document or arrangement, and the Company agrees to
promptly prepare any amendment or supplement to the Time of Sale Information or
the Offering Memorandum that effects any such changes. As used in this
Agreement, the term “Initial Purchaser” includes, for all purposes of this
Agreement unless the context otherwise requires, any person not listed in
Schedule 1 hereto that, pursuant to this Section 10, purchases Securities that a
defaulting Initial Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate number of Securities that remain unpurchased on the
Closing Date or the Additional Closing Date, as the case may be does not exceed
one-eleventh of the aggregate number of Securities to be purchased on such date,
then the Company shall have the right to require each non-defaulting Initial
Purchaser to purchase the number of Securities that such Initial Purchaser
agreed to purchase hereunder on such date plus such Initial Purchaser’s pro rata
share (based on the number of Securities that such Initial Purchaser agreed to
purchase on such date) of the Securities of such defaulting Initial Purchaser or
Initial Purchasers for which such arrangements have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate number of Securities that remain unpurchased on the
Closing Date or the Additional Closing Date, as the case may be, exceeds
one-eleventh of the aggregate principal amount of Securities to be purchased on
such date, or if the Company shall not exercise the right described in paragraph
(b) above, then this Agreement or, with respect to any Additional Closing Date,
the obligation of the Initial Purchasers to purchase Securities on the
Additional Closing Date, as the case may be, shall terminate without liability
on the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Company, except that the Company will continue to be liable for the payment
of expenses as set forth in Section 11 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.

11. Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company will
pay or cause to be paid all costs and expenses incident to the performance of
its obligations hereunder, including without limitation, (i) the costs incident
to the authorization, issuance, sale, preparation and delivery of the Securities
and any taxes payable in that connection; (ii) the costs incident to the
preparation and printing of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication, any Permitted General
Solicitation and the Offering Memorandum (including any amendments and
supplements thereto) and the distribution thereof; (iii) the costs of
reproducing and distributing each of the Transaction Documents; (iv) the fees
and expenses of the Company’s counsel and independent accountants; (v) the fees
and expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Securities under the laws of
such jurisdictions as the Representative may

 

28



--------------------------------------------------------------------------------

designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers not to exceed $10,000); (vi) any fees charged by rating agencies for
rating the Securities; (vii) the fees and expenses of the Trustee and any paying
agent (including related fees and expenses of any counsel to such parties);
(viii) all expenses and application fees incurred in connection with the
approval of the Securities for book-entry transfer by DTC; (ix) all expenses
incurred by the Company in connection with any “road show” presentation to
potential investors; and (x) all expenses and application fees related to the
listing of the Underlying Securities and the Warrant Securities on the Exchange.

(b) If (i) this Agreement is terminated pursuant to Section 9 on account of an
event described in clause (ii) thereof, (ii) the Company for any reason fails to
tender the Securities for delivery to the Initial Purchasers or (iii) the
Initial Purchasers decline to purchase the Securities for any other reason
permitted under this Agreement (other than clauses (i), (iii) or (iv) of
Section 9) , the Company agrees to reimburse the Initial Purchasers for all
out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to in Section 7 hereof. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein. No
purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.

13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.

14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act.

15. Compliance with USA Patriot Act. In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

 

29



--------------------------------------------------------------------------------

16. Miscellaneous. (a) Notices. All notices and other communications hereunder
shall be in writing and shall be deemed to have been duly given if mailed or
transmitted and confirmed by any standard form of telecommunication. Notices to
the Initial Purchasers shall be given to the Representative c/o J.P. Morgan
Securities LLC, 383 Madison Avenue, New York, New York 10179 (fax:
(212) 622-8358), Attention: Equity Syndicate Desk. Notices to the Company shall
be given to it at 1151 Maplewood Drive, Itasca, Illinois 60143; Attention:
General Counsel.

(b) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(c) Submission to Jurisdiction. The Company hereby submits to the exclusive
jurisdiction of the U.S. federal and New York state courts in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. The Company
waives any objection which it may now or hereafter have to the laying of venue
of any such suit or proceeding in such courts. The Company agrees that final
judgment in any such suit, action or proceeding brought in such court shall be
conclusive and binding upon the Company and may be enforced in any court to the
jurisdiction of which Company is subject by a suit upon such judgment. Service
of any process, summons, notice or document by mail to such party’s address set
forth above shall be effective service of process for any suit, action or other
proceeding brought in any such court.

(d) Waiver of Jury Trial. Each of the parties hereto hereby waives any right to
trial by jury in any suit or proceeding arising out of or relating to this
Agreement.

(e) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(f) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(g) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

(h) Xtract Research LLC. The Company hereby agrees that the Initial Purchasers
may provide copies of the Preliminary Offering Memorandum and the Final Offering
Memorandum relating to the offering of the Securities and any other agreements
or documents relating thereto, including, without limitation, any registration
rights agreement or trust indentures, to Xtract Research LLC (“Xtract”)
following the completion of the offering for inclusion in an online research
service sponsored by Xtract, access to which is restricted to “qualified
institutional buyers” as defined in Rule 144A under the Securities Act.

 

30



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, KNOWLES CORPORATION By  

/s/ John Anderson

  Title: Chief Financial Officer

Accepted: As of the date first written above

 

J.P. MORGAN SECURITIES LLC For itself and on behalf of the several Initial
Purchasers listed in Schedule 1 hereto. By  

/s/ Jeffery Zajkowski

      Authorized Signatory

 

31



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount  

J.P. Morgan Securities LLC

   $ 82,500,000   

Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated

     27,000,000   

HSBC Securities (USA) Inc.

     18,000,000   

Wells Fargo Securities, LLC

     18,000,000   

PNC Capital Markets LLC

     4,500,000   

Total

   $ 150,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 2

Subsidiaries

 

33



--------------------------------------------------------------------------------

Annex A

Time of Sale Information

 

34



--------------------------------------------------------------------------------

Annex C

Form of Opinion of Counsel for the Company



--------------------------------------------------------------------------------

Annex D

Form of Opinion of General Counsel for the Company



--------------------------------------------------------------------------------

Annex E

Permitted General Solicitation



--------------------------------------------------------------------------------

Annex F

Form of Launch Press Release

Knowles Announces $125 Million Convertible Notes Offering

 

 

ITASCA, Ill. – April 27, 2016 – Knowles Corporation (NYSE: KN) today announced
its intention to offer, subject to market conditions and other factors, $125
million aggregate principal amount of convertible senior notes due 2021 (the
“notes”) in a private placement to qualified institutional buyers pursuant to
Rule 144A under the Securities Act of 1933, as amended (the “Act”). Knowles also
expects to grant the initial purchasers of the notes a 30-day option to purchase
up to an additional $18.75 million aggregate principal amount of the notes. J.P.
Morgan is acting as sole book-running manager and BofA Merrill Lynch is acting
as joint lead manager for the offering.

The notes will be unsecured, senior obligations of Knowles and interest will be
payable semi-annually in arrears. The notes will be convertible into cash,
shares of Knowles’ common stock or a combination thereof, at Knowles’ election.
The interest rate, conversion rate and other terms of the notes are to be
determined upon pricing of the offering.

Knowles expects to use a portion of the net proceeds of the offering of the
notes to pay the cost of the convertible note hedge transactions described below
(after such cost is partially offset by the proceeds to Knowles from the warrant
transactions described below) and to use the remaining proceeds of the offering
to reduce borrowings outstanding under Knowles’ term loan facility.

“This is an opportunistic financing for Knowles timed to take advantage of an
attractive market backdrop,” said Jeffrey Niew, president & CEO of Knowles. “We
expect that this placement of notes will significantly extend our current debt
maturity profile and increase our operational flexibility.”

In connection with the pricing of the notes, Knowles expects to enter into
privately negotiated convertible note hedge transactions with one or more of the
initial purchasers or their respective affiliates (the “option counterparties”).
Knowles also expects to enter into warrant transactions with the option
counterparties. The convertible note hedge transactions are expected generally
to reduce the potential dilution to Knowles’ common stock upon any conversion of
the notes and/or offset any cash payments Knowles is required to make in excess
of the principal amount of converted notes, as the case may be, in the event
that the market price per share of Knowles’ common stock is greater than the
strike price of those convertible note hedge transactions. However, the warrant
transactions could separately have a dilutive effect to the extent that the
market price per share of Knowles’ common stock exceeds the strike price of the
warrants. If the initial purchasers exercise their option to purchase additional
notes, Knowles expects to enter into additional privately negotiated convertible
note hedge transactions and additional warrant transactions with the option
counterparties.

In connection with establishing their initial hedges of the convertible note
hedge and warrant transactions, Knowles has been advised that the option
counterparties or their respective affiliates expect to enter into various
derivative transactions with respect to Knowles’ common stock concurrently with
or shortly after the pricing of the notes. This activity could increase (or
reduce the size of any decrease in) the market price of Knowles’ common stock or
the notes at that time, and could result in a higher effective conversion price
for the notes. In addition, Knowles has been advised that the option
counterparties or their respective affiliates may modify their hedge positions
by entering into or unwinding derivatives with respect to Knowles’ common stock
and/or by purchasing or selling shares of Knowles’ common stock or other
securities of Knowles in secondary market transactions following the pricing of
the notes and prior to the maturity of the notes (and are likely to do so during
any observation period relating to a conversion of the notes). This activity
could also cause or avoid an increase or a decrease in the market price of
Knowles’ common stock or the notes, which could affect the ability of
noteholders to convert the notes and, to the extent the activity occurs during
any observation period related to a conversion of the notes, it could affect the
number of shares and value of the consideration that noteholders will receive
upon conversion of the notes. The



--------------------------------------------------------------------------------

convertible note hedge transactions and warrant transactions have not been, and
will not be, registered under the Act or the securities laws of any other
jurisdiction and, unless so registered, may not be offered or sold in the United
States except pursuant to an exemption from such registration requirements.

The notes will be offered to qualified institutional buyers pursuant to Rule
144A under the Act. Neither the notes nor the shares of common stock issuable
upon conversion of the notes, if any, have been, nor will be, registered under
the Act or the securities laws of any other jurisdiction, and unless so
registered, may not be offered or sold in the United States except pursuant to
an exemption from such registration requirements.

This announcement is neither an offer to sell nor a solicitation of an offer to
buy any of these securities and shall not constitute an offer, solicitation, or
sale in any jurisdiction in which such offer, solicitation, or sale is unlawful.

Forward Looking Statements

This announcement contains forward-looking statements within the meaning of the
safe harbor provisions of the United States Private Securities Litigation Reform
Act of 1995. The words “expect,” “anticipate,” “intend,” “could,” “may,” “will”
and similar expressions, among others, generally identify forward-looking
statements, which speak only as of the date the statements were made. These
forward-looking statements include statements relating to, among other things,
the proposed offering of the notes, the anticipated terms of the notes and the
convertible note hedge and warrant transactions, the expected use of the net
proceeds from these transactions and the anticipated effects of the offering.
These statements involve risks and uncertainties that may cause results to
differ materially from the statements made herein, including those identified in
our Annual Report on Form 10-K for the fiscal year ended December 31, 2015,
subsequent Reports on Forms 10-Q and 8-K and our other filings we make with the
Securities and Exchange Commission. Knowles disclaims any intention or
obligation to update or revise any forward-looking statements, whether as a
result of new information, future events or otherwise, except as required by
law.



--------------------------------------------------------------------------------

Annex G

Form of Pricing Press Release

Knowles Announces Pricing of Upsized $150 Million Convertible Notes Offering

 

 

ITASCA, Ill. – April 28, 2016 – Knowles Corporation (NYSE: KN) today announced
the pricing of $150 million aggregate principal amount of convertible senior
notes due 2021 (the “notes”) in a private placement to qualified institutional
buyers pursuant to Rule 144A under the Securities Act of 1933, as amended (the
“Act”). The size of the offering was increased by $25 million from the
previously announced offering size of $125 million. Knowles also granted the
initial purchasers of the notes a 30-day option to purchase up to an additional
$22.50 million aggregate principal amount of the notes. The sale of the notes to
the initial purchasers is expected to settle on May 4, 2016, subject to
customary closing conditions, and is expected to result in approximately $144.25
million in net proceeds to Knowles after deducting the initial purchasers’
discount and estimated offering expenses payable by Knowles (assuming no
exercise of the initial purchasers’ option). J.P. Morgan is acting as sole
book-running manager and BofA Merrill Lynch is acting as joint lead manager for
the offering.

The notes will be unsecured, senior obligations of Knowles and will bear
interest at a rate of 3.25% per year. Interest will be payable semi-annually in
arrears on May 1 and November 1 of each year, beginning on November 1, 2016. The
notes will mature on November 1, 2021, unless earlier repurchased or converted.
Conversions of the notes will be settled in cash, shares of Knowles’ common
stock or a combination thereof, at Knowles’ election.

Knowles expects to use $4.68 million of the net proceeds of the offering of the
notes to pay the cost of the convertible note hedge transactions described below
(after such cost is partially offset by the proceeds to Knowles from the warrant
transactions described below) and to use the remaining proceeds of the offering
to reduce borrowings outstanding under Knowles’ term loan facility.

The initial conversion rate for the notes is 54.2741 shares of Knowles’ common
stock per $1,000 principal amount of notes (which is equivalent to an initial
conversion price of approximately $18.42 per share). Prior to the close of
business on the business day immediately preceding August 1, 2021, the notes
will be convertible at the option of the noteholders only upon the satisfaction
of specified conditions and during certain periods. Thereafter until the close
of business on the second scheduled trading day immediately preceding the
maturity date, the notes will be convertible at the option of the noteholders at
any time regardless of these conditions. The last reported sale price of
Knowles’ common stock on April 28, 2016 was $13.40 per share.

In connection with the pricing of the notes, Knowles entered into privately
negotiated convertible note hedge transactions with affiliates of three of the
initial purchasers (the “option counterparties”). Knowles also entered into
warrant transactions with the option counterparties. The convertible note hedge
transactions are expected generally to reduce the potential dilution to Knowles’
common stock upon any conversion of the notes and/or offset any cash payments
Knowles is required to make in excess of the principal amount of converted
notes, as the case may be, in the event that the market price per share of
Knowles’ common stock is greater than the strike price of those convertible note
hedge transactions, which initially corresponds to the initial conversion price
of the notes. However, the warrant transactions will separately have a dilutive
effect to the extent that the market price per share of Knowles’ common stock
exceeds the strike price of the warrants. The strike price of the warrants will
initially be approximately $21.11 per share, which represents a premium of
approximately 57.50% over the last reported sale price of Knowles’ common stock
on April 28, 2016, and is subject to certain adjustments under the terms of the
warrant transactions. If the initial purchasers exercise their option to
purchase additional notes, Knowles expects to enter into additional privately
negotiated convertible note hedge transactions and additional warrant
transactions with the option counterparties.

In connection with establishing their initial hedges of the convertible note
hedge and warrant transactions, Knowles has been advised that the option
counterparties or their respective affiliates expect to enter into various
derivative



--------------------------------------------------------------------------------

transactions with respect to Knowles’ common stock concurrently with or shortly
after the pricing of the notes. This activity could increase (or reduce the size
of any decrease in) the market price of Knowles’ common stock or the notes at
that time, and could result in a higher effective conversion price for the
notes. In addition, Knowles has been advised that the option counterparties or
their respective affiliates may modify their hedge positions by entering into or
unwinding derivatives with respect to Knowles’ common stock and/or by purchasing
or selling shares of Knowles’ common stock or other securities of Knowles in
secondary market transactions following the pricing of the notes and prior to
the maturity of the notes (and are likely to do so during any observation period
relating to a conversion of the notes). This activity could also cause or avoid
an increase or a decrease in the market price of Knowles’ common stock or the
notes, which could affect the ability of noteholders to convert the notes and,
to the extent the activity occurs during any observation period related to a
conversion of the notes, it could affect the number of shares and value of the
consideration that noteholders will receive upon conversion of the notes. The
convertible note hedge transactions and warrant transactions have not been, and
will not be, registered under the Act or the securities laws of any other
jurisdiction and, unless so registered, may not be offered or sold in the United
States except pursuant to an exemption from such registration requirements.

The notes were offered to qualified institutional buyers pursuant to Rule 144A
under the Act. Neither the notes nor the shares of common stock issuable upon
conversion of the notes, if any, have been, nor will be, registered under the
Act or the securities laws of any other jurisdiction, and unless so registered,
may not be offered or sold in the United States except pursuant to an exemption
from such registration requirements.

This announcement is neither an offer to sell nor a solicitation of an offer to
buy any of these securities and shall not constitute an offer, solicitation, or
sale in any jurisdiction in which such offer, solicitation, or sale is unlawful.

Forward Looking Statements

This announcement contains forward-looking statements within the meaning of the
safe harbor provisions of the United States Private Securities Litigation Reform
Act of 1995. The words “expect,” “anticipate,” “intend,” “could,” “may,” “will”
and similar expressions, among others, generally identify forward-looking
statements, which speak only as of the date the statements were made. These
forward-looking statements include statements relating to, among other things,
the expected settlement date of the notes, the expected net proceeds from the
sale of the notes, and the expected use of such proceeds. These statements
involve risks and uncertainties that may cause results to differ materially from
the statements made herein, including those identified in our Annual Report on
Form 10-K for the fiscal year ended December 31, 2015, subsequent Reports on
Forms 10-Q and 8-K and our other filings we make with the Securities and
Exchange Commission. Knowles disclaims any intention or obligation to update or
revise any forward-looking statements, whether as a result of new information,
future events or otherwise, except as required by law.



--------------------------------------------------------------------------------

Annex H

Form of CFO Certificate



--------------------------------------------------------------------------------

Exhibit A

FORM OF LOCK-UP AGREEMENT



--------------------------------------------------------------------------------

Exhibit B

List of Lock-up Parties